Citation Nr: 1744905	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right upper extremity disability, previously characterized as a right shoulder disability.

2.  Entitlement to service connection for a left upper extremity disability, previously characterized as a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.L.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a Veteran who served honorably in the United States Navy from December 1942 to November 1945. The Board is grateful for his service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2017, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a personal hearing before a member of the Board.  The Veteran testified before the undersigned Veterans' Law Judge at an August 2017 Travel Board hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a disability of the bilateral upper extremities, which he attributes to an injury sustained in service while lifting a heavy box.

The VA Regional Office characterized this disability as a bilateral shoulder disability, specifically, degenerative joint disease of the left and right shoulders.  In a February 2014 medical opinion, a VA examiner concluded that it was unlikely that the Veteran's degenerative joint disease of the bilateral shoulders was related to his military service, explaining that there was no evidence of traumatic arthritis and that the degenerative changes in the Veteran's shoulder were compatible with age.  

However, the Board notes that in November 2012, the Veteran's primary care physician completed a Disability Benefits Questionnaire (DBQ), which diagnosed the Veteran with bilateral bicipital tendon rupture with bilateral bicep weakness and shoulder pain.  The Veteran's physician attributed the Veteran's condition to his reported in-service injury.  Unfortunately, the physician provided no rationale for this conclusion.  According to VA legal principles, a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Nevertheless, it is unclear from the record whether the VA examiner who examined the Veteran in December 2013 did not diagnose him with a bicipital tendon injury because this condition had resolved or because the RO had too narrowly construed the Veteran's claim.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Here, the Board notes that an injury to the tendons or muscles in the upper arm or shoulder could cause pain and limitation of motion in the shoulders, just as degenerative joint disease does.  Accordingly, it has broadened the scope of the Veteran's claim to include any disability of the bilateral upper extremities, not just degenerative joint disease of the shoulder.  On remand, the Veteran should be afforded a new VA examination to clarify whether he currently suffers from a bicipital tendon rupture or any other disability affecting his arms or shoulders, and if so, whether it is at least as likely as not this condition is related to the Veteran's reported injury in service.  

Accordingly, the case is REMANDED for the following action:

1. Associate any VA outpatient treatment records not currently of record with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral arm/shoulder condition.  The examiner is asked to clarify whether the Veteran currently suffers from a bicipital tendon rupture/tear and identify any other disabilities affecting the Veteran's arms or shoulders.  

For each identified arm or shoulder condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including his credible testimony describing an injury in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

